DOWNEY, Judge.
We have fully considered the appellate points raised and conclude that they are without merit.
Appellant contends that the lien involved herein is a fraudulent lien as provided in § 713.31(2) (b), F.S.1973. Such a defense is an affirmative one and must be pleaded. That was not done here. See Midway Shopping Mall, Inc., v. Airtech Air Con., Inc., Fla.App.1971, 253 So.2d 900.
Since appellee had not completed the contract the final payment was not due and the affidavit requirement of § 713.-06(3) (d)(1) is inapposite. Appellee was entitled to a lien for so much of the con*870tract price as was unpaid less the final payment or 10%, whichever was greater.
For the foregoing reasons we affirm the judgment appealed from.
AFFIRMED.
OWEN, J., and DRIVER, B. J., Associate Judge, concur.